Name: Commission Regulation (EEC) No 1757/88 of 21 June 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6. 88 Official Journal of the European Communities No L 156/ 15 COMMISSION REGULATION (EEC) No 1757/88 of 21 June 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. (2) OJ No L 355, 17 . 12. 1987, p . 19 . No L 156/ 16 Official Journal of the European Communities 23 . 6. 88 ANNEX Amount of unit values per 100 kg net Code CN code Description DM Lit F1ECU Bfrs/Lfrs Dkr FF Dr £ Irl £ 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 24,74 47,51 22,85 127,72 24,81 24,64 44,76 23,04 143,91 32,14 48,41 91,00 25,00 80,89 41,87 287,08 100,14 48,85 82,78 311,83 184,28 74,09 40,22 380,81 67,07 32,53 43,72 86,60 50,95 55,91 57,39 158,71 114,36 18,06 1 074 2 064 992 5 548 1 078 1 063 1 931 1 001 6 251 1 396 2 103 3 955 1 086 3 513 1 818 12 471 4 350 2 122 3 596 13 546 8 005 3 218 1 747 16 444 2913 1 412 1 899 3 752 2 199 2 429 2 493 6 894 4 968 784 195,64 375.69 180,67 1 009,89 197,15 194,92 355,63 183,06 1 137,89 254,17 382,81 723,03 197,67 645,34 331,05 2 269,85 791,80 387,72 657,05 2 465,56 1 457,02 585,80 318,03 3035,75 530,34 259,53 345.70 685,31 403,00 442,13 453,83 1 254,90 904,25 143,39 51,40 98,70 47,47 265,33 51,51 50,89 92,23 47.82 298,97 66,78 100,58 188.90 51,93 168,03 86,98 596,38 208,03 101,69 172.33 647,80 382,82 153.91 83.56 791,09 139.34 67.57 90.83 179,12 105,23 116,16 119,23 329,71 237,58 37,61 173,35 332,89 160,09 894,85 174,74 171.59 312.60 162,25 1 008,28 225,22 339,20 640.84 175,15 570,65 293,34 2 011,30 701,60 343,94 582.85 2 184,71 1 291,06 519,07 281,80 2 634,74 469,93 229,50 306,32 610,30 354,76 391,76 402,13 1 111 ,9 j 801,2.5 127.2C 4 116 7 904 3 801 21 248 4 100 4 055 7 362 3 807 23 941 5 347 8 054 15 038 4 159 13 481 6 965 47 758 16 659 8 151 13 814 51 875 30 656 12 325 6 691 60 745 11 158 5 422 7 273 14416 8 384 9 302 9 548 26 403 19 025 3 014 19,16 36,80 17,70 98,93 19,27 19.14 34,82 17.89 . 1 1,47 24.90 37,50 70,68 19,36 62,92 32,43 £22,37 77.57 38,04 64,46 241,54 142,74 57,39 31.15 294,66 51,95 25.30 33,86 67,02 39.58 43.31 44,46 122,93 88,58 14,06 38 154 73 266 35 234 196 946 38 215 37 482 68 116 35 484 221 909 49 568 74 654 140 150 38 549 124 906 64 560 442 659 154 414 75 454 127 867 480 826 284 144 114 242 62 021 570 911 103 425 50 234 67 417 133 023 77 493 86 222 88 504 244 726 176 345 27 906 57,76 110,91 53.34 298.15 57,81 57,16 103,74 53,68 335.94 75,04 113.01 212.02 58.35 188,51 97,73 670,13 233,76 113,88 192,99 727,91 430.16 172.95 93,89 890,27 156,57 75,81 102,06 201,41 118.17 130,53 133,98 370,48 266.96 42,11 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 16,46 31,61 15.20 84,98 16,44 17,15 31.19 15,26 95.75 21.39 32.21 60,29 16,63 53,21 27,85 191,02 66,63 32,05 54,32 207,49 122,61 49,29 26.76 264,14 44,63 21.40 29,09 58,26 35,46 37.20 38,19 105,60 76,09 11,85 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 No L 156/ 1723 . 6. 88 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Jfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillp, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 36,89 25.07 55,70 70.08 82,58 33,81 42,56 140,46 35,80 55,98 127,19 36,14 35,73 69,67 57,20 62,63 91,18 119,45 77,67 97,78 119,09 74,37 484,57 202,83 51,26 75,42 381,03 1 602 1 089 2 419 3 044 3 588 1 468 1 849 6 101 1 555 2 431 5 525 1 570 1 552 3 026 2 484 2 720 3 961 5 189 3 374 4 247 5 173 3 231 21 049 8 811 2 213 3 271 16 528 291,69 198.25 440,39 554,14 661,10 267,36 336,57 1 110,61 283,11 442,64 1 005,70 285,78 282,53 550,92 452.26 495,21 720,98 944,50 614,17 773,17 941,66 588,08 3 831,28 1 603,73 406,77 595,59 3 009,01 76,63 52,08 115,71 145,59 171,57 70,24 88,43 291,80 74,38 116,30 264,23 75,08 74,23 144,75 118,82 130,11 189,43 248,15 161,36 203,14 247,41 154,51 1 006,63 421,36 105,84 156,43 790,31 258,46 175,66 390,23 491,02 582,37 236,90 298,23 984,10 250,86 392.22 891,14 253.23 250,35 488,17 400,74 438,80 638,85 836,91 544,21 685,10 834,39 521,09 3 394,86 1 421,05 357,82 529,14 2 673,28 6137 4 171 9 266 1 1 659 13 778 5 625 7 081 23 367 5 956 9 313 21 160 6012 5 944 11 591 9 515 10 419 15 169 19 872 12 922 16 267 19 812 12 373 80 610 33 742 8 456 12 509 63 200 28,57 19,42 43,14 54,28 64,25 26,19 32,97 108,80 27.73 43,36 98.52 27,99 27,67 53,97 ' 44,30 48,51 70,63 92.53 60,16 75.74 92,25 57,61 375,34 157,11 39,85 58,50 295,59 56 884 38 662 85 884 108 066 127 585 52 140 65 637 216 587 55 212 86 322 196 128 55 732 55 099 107 440 88 198 96 575 140 603 184 193 119 775 150 781 183 639 114 685 747 164 312 754 77 884 116 307 587 594 86,11 58,53 130,02 163,60 192,39 78,93 99.36 327,89 83,58 130,68 296,91 84.37 83,41 162,65 133,52 146,20 212,85 278,84 181,32 228,26 278,01 173,62 1 131,12 473,47 118,89 175,64 887,39 24,54 16,68 37,06 46,63 54,26 22,50 28,32 93,46 23,82 37,25 84,63 24.05 23,77 46,36 38.06 41,67 60.67 79.48 51.68 65,06 79,24 49.49 322,42 134,96 35,56 50,44 254,84